Exhibit 10.25

 

Iomega 2007 Corporate Bonus Plan

 

Background for Plan

 

  •  

For Fiscal Year 2007, the Board of Directors has recognized the need to provide
an incentive to employees to facilitate the goal to return the company to
sustained profitability and instill a culture of individual accountability.

 

  •  

The Board of Directors further recognized:

 

  •  

Employment agreements with certain employees to provide bonus metrics each
fiscal year, and

 

  •  

The benefits of a simplified plan with operating profitability metrics that
focus all participants, regardless of level or geographic location, on the
company’s profit goals

 

2007 Corporate Bonus Plan

 

Plan Structure:

 

  •  

Executive and non-executive employees participate in the same Plan

 

  •  

Plan is based on the Annual Operating Income goals

 

  •  

Payout is based on corporate metrics only

 

  •  

The Plan has two payout points, with a linear slope

 

  •  

75% payout for a threshold achievement

 

  •  

100% payout for threshold or higher achievement

 

  •  

Linear slope between 75% and 100%

 

  •  

No accelerators beyond the 100% payout

 

  •  

Annual plan period

 

Administrative Details

 

  •  

Payout calculations will occur after audit review, Board review and public
announcement of the 2007 fiscal year results

 

  •  

Any payments would generally occur in early February

 

  •  

Commissioned sales employees are not eligible

 

  •  

For participants employed by Iomega for only part of the fiscal year,
participation is pro-rated based on hire date or approved leave of absence

 

  •  

Must be employed by Iomega on the date of payout to receive any bonus



--------------------------------------------------------------------------------

  •  

Bonus may not be paid to those on a formal performance improvement plan

 

  •  

Company can modify or discontinue Plan at its sole discretion at any time